Application by the respondent for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision *612and order of this Court dated January 27, 2009 (People v Brun, 58 AD3d 862 [2009]), modifying an order of the County Court, Nassau County, dated May 11, 2007.
Ordered that the application is denied.
The respondent has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Mastro, J.P, Rivera, Miller and Balkin, JJ., concur.